Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejection 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guedat (US 20170152220 A1, IDS).
Guedat teaches the guanabenz derivatives herein as improvement of prior art guanabenz in that the guanabenz derivative “advantageously exhibit no activity toward the adrenergic .alpha.2A receptor relative to prior art compounds such as Guanabenz. This loss in alpha-2 adrenergic activity renders the compounds therapeutically useful in the treatment of the disorders associated with protein misfolding stress and in particular with an accumulation of misfolded proteins. The absence of alpha-2 adrenergic activity means that compounds of formula (I) or (II) can be administered at a dosage suitable to treat the aforementioned diseases, without any significant effect on blood pressure” See, particularly, paragraphs [0008] to [0052], and paragraph [0076], which discloses compounds 1-23 recited in claim 8 herein. The derivatives are useful in treating diseases associated with PPR115A activity. See, particularly, paragraphs [0149] to [0159]. Disclosed diseases/disorders include cancers, and inflammation, particularly, auto-immune disease. In one preferred embodiment, the auto-immune disease is Sjogren’s syndrome or systemic lupus erythematosus. See, particularly, paragraphs [0190] to [0194], and the claims, particularly, claim 15.expressly disclosed diseases having inflammation are ulcerative colitis. See, particularly, paragraph [0202]. The guanabenz composition may be adapted to various conventional routes for administration, such as tablet for oral administration. Unit dose amount is in the range of 1 to 250 mg, and more preferably from 10-100 mg. The effective dosage amounts are in the range of 0.1 to 20 mg/kg/day. See, particularly, paragraphs [0264] to [0269], [0275] to [0276]. Note, “the therapeutic effective amount” herein are defined as in the range of 0.01 to 1000mg per adult per day or at a dosage level from 0.0002 mg/kg to about 20mg/kg of body weight per day. See, page 11 of the specification herein. As to the limitation “wherein the therapeutically effective amounts is an amounts sufficient to inhibit endosomal toll-like receptor 9 activation.”, note, the effective amounts employed in Guedat is within the range of effective amounts herein, thus anticipates the claimed effective amounts. The inhibit endosomal toll-like receptor 9 activation would have been an inherent characteristics of Guedat’s method. The examiner recognizes that in order for a prior art reference to serve as an  anticipatory reference, it must disclose every limitation of the claimed  invention, either explicitly or inherently. In re Schreiber, 128 F.3 d 1473,  1477 (Fed. Cir. 1997).  A single prior art reference that discloses, either expressly or inherently, each limitation of a claim invalidates that claim by anticipation. Thus, a prior art reference without express reference to a claim limitation may nonetheless anticipate by inherency. "Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claims limitations, it anticipates." Moreover, "[i]nherency is not necessarily coterminous with knowledge of those ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art." 
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guedat (US 20170152220 A1, IDS).
The teachings of Guedat has been discussed above. Guedat does not teach expressly the incorporating the treatment of Sjogren’s syndrome or systemic lupus erythematosus is carried out in combination with a standard treatment of the autoimmune diseases.
However, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to further incorporated the guanabenz derivative treatment into the standard treatment of the autoimmune diseases.
A person of ordinary skill in the art would have been motivated to further incorporated the guanabenz derivative treatment into the standard treatment of the autoimmune diseases because it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069.
Response to the Arguments
Applicants’ amendments and remarks submitted September 1, 2022 have been fully considered, but found unpersuasive.
Applicants’ contend that Guedat (US 20170152220 A1, IDS) does not indicate that any of the disclosed pathologies are dependent on type I IFN. The arguments are not probative. Guedat teaches exactly the pathologies recited herein: Sjogren’s syndrome, systemic lupus erythematosus and ulcerative colitis. Being dependent on type I IFN is merely an inherent characteristic of the diseases, which does not render  any further limitation for the disease. Furthermore, claims must be given their broadest reasonable interpretation in light of the specification. The specification herein does not particularly define type I IFN-dependent pathology but generally list the names of the pathologies, including those autoimmune diseases: Sjogren’s syndrome, systemic lupus erythematosus and ulcerative colitis. Thus, any of those diseases would have been construed as type I IFN-dependent pathologies.
The remarks about the limitation of “wherein the therapeutically effective amount is an amount sufficient to inhibit endosomal toll-like-receptor 9 activation” have been considered, but found unpersuasive for reasons as discussed in the rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627